Because of the earnestness of able counsel in their contention that the rendition of the consent judgment partakes of that judicial character which forbade the issuance of the writ to coerce performance by the lower court, we think this brief response to be in order.
Whatever may be the holdings elsewhere, this court has long been committed to the principle that the act of rendering a consent judgment, lawfully agreed upon between parties, sui juris, and within the jurisdiction of the court, is ministerial and not judicial as these terms are considered in that connection. Mudd v. Lanier, 247 Ala. 363, 24 So. 2d 550(4); Cowley v. Farrow, 193 Ala. 381, 383, 69 So. 114; Carr v. Illinois Central R. Co., 180 Ala. 159, 166, 60 So. 277, 43 L.R.A., N.S., 634.
The fact that the public interest is involved in no way detracts from the soundness of the principle if, as was pointed out in the original opinion, the consent agreement was lawful, that is, one made in good faith and within the power of the attorney general to enter into.
With due respect to the able argument advanced on rehearing, we think the principles originally announced to be sound and well supported by competent authority and therefore adhere thereto.
Opinion extended and application for rehearing overruled.
FOSTER, LAWSON, and STAKELY, JJ., concur.
BROWN and LIVINGSTON, JJ., dissent. *Page 487